Exhibit 99.1 NEWS RELEASE Contact: Richard Ehrich, Chief Financial Officer Image Sensing Systems, Inc. Phone: 651.603.7706 FOR IMMEDIATE RELEASE Image Sensing Systems Announces 2016 Fourth Quarter and Full- Year Financials Results Fourth quarter 2016 royalties remained unchanged, at $1.6 million, from the same period in the prior year. Fourth quarter 2016 product sales decreased approximately 36 percent from same period in the prior year. Since launch of Autoscope Vision, our North American distribution partner has reported to us that bookings have increased measurably compared to the same period in the prior year. Saint Paul, Minn., March 23, 2017 Image Sensing Systems, Inc. (NASDAQ: ISNS) today announced results for its fourth quarter and fiscal year ended December 31, Fourth-Quarter Results: Image Sensing Systems’ (ISS) 2016 fourth quarter revenue from continuing operations was $2.8 million, compared to revenue from continuing operations of $3.5 million in the fourth quarter of 2015. Gross margin from continuing operations for the fourth quarter of 2016 was 51 percent, a 18 percentage point decrease from a gross margin of 69 percent for the same period in 2015. The decrease in gross margin is driven by a $473,000 warranty charge in the fourth quarter related to a legacy product that is no longer sold. We have completed a detailed analysis of the warranty matter and have begun remediation of the issue. Revenue from royalties was $1.6 million in the fourth quarter of 2016, consistent with prior year period. Product sales from continuing operations decreased to $1.2 million in the fourth quarter of 2016, a 36 percent decrease from $1.9 million in the fourth quarter of 2015. The decrease in product sales resulted from purchase timing in Europe and the Middle East and Africa (EMEA) region and an unanticipated supply chain disruption for our
